Citation Nr: 1439752	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  12-12 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The appellant served on active duty from December 1988 to July 1992; his discharge was under other than honorable conditions. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2014, the Board remanded the case to the RO to arrange for a requested hearing.  In July 2014, the appellant testified at a hearing at the RO before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Board has reviewed the claims file and finds that additional development is required before deciding the issue on appeal.

In April 2010, the RO received the appellant's claim for nonservice-connected pension benefits based on a diagnosis of paranoid schizophrenia.  The appellant indicated that his disability began in January 2009 and that he last worked in January 2010.  In an August 2010 letter, the RO notified the appellant that his service had been characterized as less than honorable by the service department and requested that the appellant provide information regarding the events that led to his discharge, to include any supporting statements or evidence, as well as a statement indicating why he believed his service was honorable.  He was also informed of his right to have a hearing.  The letter enclosed a copy of the pertinent regulation, 38 C.F.R. § 3.12.  The appellant did not respond to the letter or submit supporting evidence.  His claim was denied in October 2010 because the character of his discharge was deemed to be a bar to entitlement to VA benefits.  

The appellant's military personnel records show that he was disciplined in April 1990 for willful destruction of military property and disrespect to a petty officer, in January 1991 for drunk and disorderly conduct, in July 1991 for being absent without official leave (AWOL), and in March 1992 for being absent from his appointed place of duty.  In March 1992, he was advised that he was being considered for an administrative separation from service because of a pattern of misconduct.  He was notified of his rights, including the opportunity to consult with counsel and to make a written statement.  His Commanding Officer (CO) recommended an other-than-honorable discharge and commented that the appellant had become a constant and serious discipline problem.  

In July 2014, the appellant testified that the incident with the petty officer was due to an argument because the officer reportedly believed that the appellant was dating the officer's girlfriend.  Regarding the drunk and disorderly conduct, the appellant testified that he was at a party where everybody was drinking and he wanted to fit in, but he "was not used to drinking and after a couple drinks I guess I did some things I would not have ordinarily done."  He stated that he was AWOL for a total of five days.  He reported that he "just mismanaged [his] time" and was late returning from leave, resulting in the first AWOL.  "The second time I just kind of left my duty station."  When specifically asked whether there was a reason for his actions or to describe the circumstances of each event, the appellant testified that he made some mistakes or "stupid choice[s]" during military service.  He did not identify any problem or particular circumstances that caused his behavior.

Nevertheless, in his substantive appeal received in May 2012, the appellant asserted that his schizophrenia, for which he was receiving disability benefits from the Social Security Administration (SSA), started while he was in service and was the cause of his in-service offenses.

His service treatment records are silent for complaints, findings, diagnosis, or treatment for any mental disorder, including schizophrenia.  The records show that, in February 1991, he presented for an alcohol dependency screening.  He related that in December 1990 he became intoxicated and allegedly got in a fight with a shipmate, but admitted he did not remember the details and believed he had "black[ed] out."  He disclosed that he was a member of a "broken home" and began using alcohol when he was 17 years old.  He admitted to approximately 13 mixed drinks on weekends or approximately 20 per week, but that he did not get drunk every time he drank.  The examiner noted that during the evaluation the appellant responded to "each question slowly and on others seemed to require great concentration."  The examiner commented that he would usually recommend Level II treatment, but the appellant's "'slowness' warrant[ed] Level III if any benefit [was] to be derived and future [alcohol]ism stopped."  On mental status examination, the appellant was alert and fully oriented, but required increased response time.  Treatment recommendations included in-patient treatment and AA meetings.  Antabuse treatment was not recommended for the appellant's alcohol dependence.

There are two types of bars to establishing entitlement to VA benefits based on character of discharge from military service:  statutory bars found at 38 U.S.C.A. §  5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d).  The statutory bars are not implicated in this particular case.

VA regulations provide that a discharge or release because of willful and persistent misconduct, or other specified offenses, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  Willful and persistent misconduct includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  Id.

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  An insane person is defined as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  When a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C. § 5303(b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.  38 C.F.R. § 3.354(b).

In this case, the appellant has identified procurable evidence from the Social Security Administration that may support his contention in May 2012 that his behavior during service was due to a then-undiagnosed disease, schizophrenia.  Where VA has actual notice of the existence of records held by SSA that appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Thus, on remand the records from SSA should be requested.  The appellant had also indicated that he received treatment for schizophrenia in March 2010 from "BJC."  The agency of original jurisdiction (AOJ) should request those records.

After the outstanding records are obtained, the AOJ should arrange for a VA psychiatric examination and medical opinion to assist with the determination of whether the appellant was insane according to 38 C.F.R. § 3.354(a) concurrent with the misconduct or offenses leading to his other than honorable discharge in July 1992.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security Administration the records, including the decision documents, pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  The AOJ should contact the appellant and obtain the names and addresses of all VA and non-VA medical care providers that treated him for any psychiatric disorder, to include schizophrenia.  Of particular interest are treatment records from "BJC."  After the appellant has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the appellant, a notation to that effect should be inserted in the file.  The appellant and his representative are to be notified of any unsuccessful efforts in this regard to allow him the opportunity to obtain and submit those records for VA review.

3.  After the above-requested records are received or determined to be unavailable, the AOJ should arrange for the appellant to undergo a VA psychiatric examination.  All indicated tests and studies are to be performed.  The claims folder, including the hearing transcript associated with the Virtual VA claims file, and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The purpose of the opinion is to determine whether the appellant was "insane" as defined by 38 C.F.R. § 3.354(a) concurrent with the appellant's misconduct during service.  In that context, a detailed history should be obtained regarding the appellant's situation, state of mind, and behavior during service.  

("Insanity" for VA purposes is defined as follows:  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.)  

Following a detailed review of the entire claims file, the examiner is asked to respond to the following:

a) Did the appellant exhibit, due to disease, a more or less prolonged deviation from his normal method of behavior around the time of any charged misconduct, including times when he was AWOL, or at any other time during military service; or
b) Did the appellant interfere with the peace of society during military service; or
c) Did the appellant become antisocial or so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resided during military service?

A medical analysis and explanation must be included with the examiner's opinion(s).

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

